Order filed August 10, 2021.




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00369-CV
                                   ____________

                      QUION INVESTORS, INC., Appellant

                                         V.

             JIM GRIBBLE AND CAROLYN GRIBBLE, Appellees


                    On Appeal from the County Court at Law
                          Washington County, Texas
                        Trial Court Cause No. 2019-106

                                    ORDER

        The clerk’s record was filed July 29, 2021. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).
The record does not contain the Notice of Appeal filed July 5, 2021.

        The Washington County Clerk is directed to file a supplemental clerk’s
record on or before August 20, 2021, containing the Notice of Appeal filed July 5,
2021.
       If the omitted item is not part of the case file, the county clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Jewell, Spain, and Wilson.